          Case 2:20-cv-01154-BWA Document 7 Filed 06/19/20 Page 1 of 1



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

JONATHAN RENEE STALLINGS                                         CIVIL ACTION

VERSUS                                                           NO. 20-1154

SHERIFF RANDY SMITH                                              SECTION M (5)

                                          OR D ER

       The Court, having considered the complaint, the record, the applicable law, the

Magistrate Judge’s Report and Recommendation (R. Doc. 6), and the failure of Plaintiff to file

any objections to the Magistrate Judge’s Report and Recommendation, hereby approves the

Magistrate Judge’s Report and Recommendation and adopts it as its opinion herein.

       Accordingly,

       IT IS ORDERED that Plaintiff’s suit is dismissed with prejudice pursuant to 28 U.S.C.

§1915(e)(2)(B)(i) and (ii).

       New Orleans, Louisiana, this 19th day of June, 2020.




                                            BARRY W. ASHE
                                            UNITED STATES DISTRICT JUDGE
